BURGESS, P. J.
— The defendant was convicted of murder in the second degree for feloniously shooting and killing one William Montgomery and his punishment fixed at ten years in the State penitentiary. He appeals.
The case was submitted on the record. Defendant is not represented in this court. An examination of the record discloses the fact that there was no arraignment of defendant before he was put upon his trial as required hy section 2561, Revised Statutes 1899. [State v. Cable, 117 Mo. 380.]
Eor this reason the judgment is reversed and the cause remanded for further trial.
All concur.